     Case 2:19-cv-02057-TLN-DB Document 11 Filed 05/18/20 Page 1 of 2


1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
11   MARIE-NICOLE LAPEYRADE,                 Case No. 2:19-cv-02057-TLN-DB
12             Plaintiff,                    (Honorable Troy L. Nunley,
                                              Crtrm: 2 – 15th Floor - Sacramento)
13       vs.
14   UNUM LIFE INSURANCE                     ORDER SUBSTITUTING
     COMPANY OF AMERICA,                     DEFENDANT
15
               Defendant.
16
                                             Complaint Filed: October 15, 2019
17
18
19
20
21
22
23
24
25
26
27
28
                                 ORDER GRANTING STIPULATION SUBSTITUTING DEFENDANT
                                                           Case No. 2:19-cv-02057-TLN-DB
      Case 2:19-cv-02057-TLN-DB Document 11 Filed 05/18/20 Page 2 of 2


1                                          ORDER
2
3          Pursuant to the stipulation of the parties, and for good cause appearing
4    therefore, Provident Life and Accident Insurance Company shall be substituted in as
5    the sole defendant in this case, in place of Unum Life Insurance Company of
6    America. All prior references to Unum Life Insurance Company of America in the
7    parties’ pleadings filed to date will be deemed to be references to Provident Life and
8    Accident Insurance Company for purposes of the litigation of this action.
9
10         IT IS SO ORDERED.
11
12   DATED: May 15, 2020
                                                      Troy L. Nunley
13                                                    United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             1
                                      ORDER GRANTING STIPULATION SUBSTITUTING DEFENDANT
                                                                Case No. 2:19-cv-02057-TLN-DB
                                                                                 1025462\305680988.v1
